MEMORANDUM **
Ashot Galstyan and Emma Galstyan, natives and citizens of Armenia, petition for review of the Board of Immigration Appeals (“BIA”) order denying their motion to reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review for abuse of discretion the denial of a motion to reconsider, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and we deny the petition for review.
The BIA did not abuse its discretion in denying petitioners’ motion to reconsider. The motion failed to specify an error of fact or law with respect to the BIA’s dis-positive determination that petitioners’ motion to reopen was untimely and that they failed to establish they were entitled to equitable tolling. See 8 C.F.R. § 1003.2(b)(1); see also Iturribarria v. INS, 321 F.3d 889, 897 (9th Cir.2003) (equitable tolling available “when a petitioner is prevented from filing because of deception, fraud, or error, as long as the petitioner acts with due diligence”).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.